Order filed July 18, 2016.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00285-CV
                                    ____________

                               IN RE R.J.M., Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                               306th District Court
                             Galveston County, Texas
                         Trial Court Cause No. 16CP0020

                                      ORDER

      Relator, R.J.M., filed a petition for writ of mandamus in this court. Relator
asks this court to order the Honorable Roy Quintanilla of the 306 District Court of
Galveston County, to set aside his March 31, 2016 temporary order signed following
the adversary hearing in the suit to modify the parent-child relationship in trial court
cause number 16CP0020, styled In the interest of D.L.B., a Child, and order the child
returned to relator. Real party in interest, the Department of Family and Protective
Services, filed a response to the petition for writ of mandamus.

      We ORDER both relator and the Department of Family and Protective
Services to advise this court of the status of the case pending in the trial court by
July 21, 2016. Such status reports should include all actions taken by the trial court
such as rulings made and hearings held, and all pending requests filed by the parties
in the trial court since the signing of the March 31, 2016 order.

                                   PER CURIAM